Citation Nr: 1228317	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  07-00 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right hand disability, to include as secondary to a service-connected right shoulder disability.

2.  Entitlement to service connection for residuals of fracture of right femur, to include as secondary to service-connected vertigo.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for lumbar disc disease with low back pain.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of cervical spine whiplash injury with degenerative changes.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1971 to November 1974.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from decisions of the RO in November 2007 and in July 2008 that, in pertinent part, denied service connection for a right hand disability; and from a February 2009 rating decision that, in pertinent part, denied service connection for a right thigh disability.  The Veteran timely appealed.

In March 2011, the Board remanded the matters for additional development.

In June 2012, the Veteran wife testified during a video conference hearing before the undersigned.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran and his representative when further action is required.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Right Hand Disability 

The Veteran contends that the problems that he has with his right hand disability are secondary to his service-connected right shoulder disability.  In June 2012, he testified that his right shoulder joint locked at times, and was difficult to release.  He testified that he was given an exercise by VA to try and release the shoulder joint lock; but when the exercise did not work, VA placed the Veteran's shoulder in hot wax.  The Veteran testified that his arm then started to swell really fast, and swelled up; after everything subsided, the wax was taken off.  The Veteran testified that, two or three weeks later, his arm came back down normal and the shoulder released; his right hand then locked and would not straighten out, and some of his fingers curled.  He testified that, other than the index finger and thumb, the right hand fingers did not bend up or straighten out.  The Veteran also testified that he had no problems with his right hand during active service.  He is competent to describe his symptoms.

VA treatment records, dated in August 2007, show complaints of right shoulder joint locked, with intense sharp pain unrelieved by medication; and numbness and swelling in the right hand.  Records show a diagnosis of right frozen shoulder in October 2007.  At that time the Veteran complained that his entire arm was becoming painful, and that he could not hold anything with his right hand.  He reported right hand symptoms had been present for about three weeks.  Heat, ice, and medications gave temporary relief.  The assessment then was possible developing shoulder hand syndrome.  Right hand contractures were assessed in July 2008 and in September 2008, and were noted as improving with therapy in December 2008.  The Veteran's statements, as corroborated by VA treatment records, are deemed credible

Where there is a reasonable possibility that a current condition is related to or is the residual of a condition or injury experienced in service, VA should seek a medical opinion as to whether the Veteran's claimed current disability is in any way related to the condition or injury experienced in service.  Horowitz v. Brown, 5 Vet. App. 217, 222 (1993).  

Under these circumstances, the Board finds that an examination is needed to determine whether the Veteran has a right hand disability that is related to his active service or secondary to service connected disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2011).  

Right Thigh Disability

The Veteran contends that his residuals of fracture of right femur are secondary to his service-connected vertigo.  In June 2012, he testified that he had experienced several falls as a result of his vertigo.  He described an incident where there was a raccoon on the porch, and the Veteran reached to remove it and felt himself getting off balance.  He testified that he tried to jump back, but fell and broke his leg.  The Veteran also testified that, when you "hold your head back in a position in vertigo," ... you have to "get a hold of something" ... or "wait for it to subside."   He testified that he had vertigo every day.  The Veteran also testified that he was taken to the nearest hospital, and that a rod was put in his leg.  The next year he was operated on again, and a different rod was inserted and his leg was mended.  The Veteran testified that he used a walking cane for balance.    He is competent to describe his symptoms.

Emergency Room records, dated in October 2008, show that the Veteran was in considerable pain following his fall.  The principle diagnoses at that time were right intertrochanteric femur fracture, and procedure intramedullary rodding of the right femur.  Private treatment records show that the Veteran underwent repair of nonunion, right femur fracture, with exchange nailing in April 2009.  VA treatment records, dated in January 2010, show an assessment of joint pain of the right femur.

The report of a December 2010 VA examination reflects that the Veteran had been evaluated for many years with several different types of problems producing vertigo.  The diagnosis was multifactorial vertigo, currently with evidence of benign paroxysmal positional vertigo.  The Veteran's statements, as corroborated by Emergency Room treatment records and VA treatment records, are deemed credible.

As noted above, where there is a reasonable possibility that a current condition is related to or is the residual of a condition or injury experienced in service, VA should seek a medical opinion as to whether the Veteran's claimed current disability is in any way related to the condition or injury experienced in service.  Horowitz, 5 Vet. App. at 222.  

Under these circumstances, the Board finds that an examination is needed to determine whether the Veteran has residuals of fracture of right femur that are related to his active service or secondary to service-connected disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2011).  

Lumbar Disc Disease, Residuals of Cervical Spine
Whiplash Injury, and TDIU 

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In March 2011, the Board remanded the matters of reopening the Veteran's claims for service connection for lumbar disc disease with low back pain and for residuals of cervical spine whiplash injury with degenerative changes, and of entitlement to a TDIU, for issuance of a statement of the case (SOC).  Specifically, in November 2007 and in July 2008, the RO declined to reopen the Veteran's claims for service connection for lumbar disc disease with low back pain and for residuals of cervical spine whiplash injury with degenerative changes.  In July 2008, the RO also denied entitlement to TDIU benefits.  Correspondence submitted by the Veteran in August 2008 has been accepted by the Board as a notice of disagreement (NOD) with each of these issues.  A SOC has not been issued with regard to the issues, as previously requested. 

Under these circumstances, Stegall requires that the matters be remanded for compliance with the prior remand. The issues must be remanded for the issuance of such a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Social Security Records

The Veteran had indicated that he was in receipt of Social Security disability benefits, although VA records did not indicate this.  An attempt was made to obtain these records in May 2008 (Volume 5).  A follow-up request should be sent.


Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to obtain copies, from the Social Security Administration, of the determination which awarded disability benefits to the Veteran and the medical records (other than VA treatment records) used as a basis of the award.

2.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of right hand pain; and the likely etiology of each disease or injury. 

For any right hand disability identified, the examiner is requested to determine whether it is at least as likely as not (50 percent probability or more) that the disability was either incurred in, or aggravated by, the Veteran's active military service.  

For any right hand disability that was not incurred in or aggravated by military service, the examiner is requested to determine whether it is at least as likely as not (50 percent probability or more) that the was either (1) caused by or (2) aggravated by the Veteran's service connected right shoulder disability.  If aggravation is shown, the examiner should specify what permanent, measurable increase in the severity of right hand disability is attributable to the service-connected right shoulder disability.

The examiner should reconcile any opinion with the VA treatment records (described above); any additional medical treatment records associated with the claims file; and with the Veteran's credible testimony pertaining to right hand symptomatology.  The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

3.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of residuals of fracture of right femur; and the likely etiology of each disease or injury. 

For any right femur disability identified, the examiner is requested to determine whether it is at least as likely as not (50 percent probability or more) that the disability was either incurred in, or aggravated by, the Veteran's active military service.  

For any right femur disability that was not incurred in or aggravated by military service, the examiner is requested to determine whether it is at least as likely as not (50 percent probability or more) that the disability was either (1) caused by or (2) aggravated by the Veteran's service-connected vertigo.  If aggravation is shown, the examiner should specify what permanent, measurable increase in the severity of residuals of fracture of right femur is attributable to the service-connected vertigo.

The examiner should reconcile any opinion with the October 2008 Emergency Room records and the December 2010 VA examination report (described above); any additional medical treatment records associated with the claims file; and with the Veteran's credible testimony pertaining to his right lower extremity symptomatology.  The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

4.  Issue a SOC with regard to the matters of reopening claims for service connection for lumbar disc disease with low back pain and for residuals of cervical spine whiplash injury with degenerative changes, and of entitlement to a TDIU.  The Board will further consider these issues only if a timely substantive appeal is received in response to the SOC.

5.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


